                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

JEVORRIE JACKSON                                :       DOCKET NO. 2:19-cv-1192
  D.O.C.. # 612947                                          SECTION P


VERSUS                                          :       JUDGE JAMES D. CAIN, JR.


COLONEL ALLEMAND                                :       MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be

DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim upon which relief

may be granted, pursuant to 28 U.S.C. § 1915.

       THUS DONE AND SIGNED in Chambers, on this 6th day of February, 2020.




                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
